I concur in the reversal of the judgment in this case. But for rules to be observed in processioning land lines, see Code §§ 85-1601 to 85-1608, inclusive. The surveyor and processioners have authority under the law to trace and mark anew lines that have been fixed or designated, that is, lines that have previously existed. They cannot run and set up a new line where none has previously existed, and this would mean that they can not make a compromise line. But where adjoining landowners have agreed on or fixed a line between their lands and have acquiesced in it for seven years or more, such line can be run and marked by the surveyor and processioners.